IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED

JAMES LAPINSKI AND
PATRICIA LAPINSKI,

             Appellants,

 v.                                                   Case No. 5D17-445

GREEN TREE SERVICING, LLC,
GREEN EMERALD HOMES, LLC,
ALEXANDRIA POINTE HOMEOWNERS
ASSOCIATION, INC.,

           Appellees.
________________________________/

Opinion filed February 9, 2018

Appeal from the Circuit Court
for Volusia County,
Randell H. Rowe, III, Judge.

James Lapinski and Patricia Lapinski, Port
Orange, pro se.

Christopher R. Evans and Douglas R.
Sargent, of Locke Lord LLP, West Palm
Beach, and Charles P. Gufford, of McCalla
Raymer Leibert Pierce, LLC, Orlando, for
Appellee, Green Tree Servicing, LLC.

Mark P. Stopa, of Stopa Law Firm, Tampa,
for Appellee, Green Emerald Homes, LLC.

No Appearance for Other Appellee.

PER CURIAM.

      We affirm the summary final judgment of foreclosure entered in favor of Appellee,

Green Tree Servicing, LLC, without further discussion, except that we strike from
paragraph ten of the judgment any reference to the trial court later entering a deficiency

judgment against Appellants. Appellee agreed to waive the right to pursue any deficiency

claim against Appellants as part of their settlement to resolve the case below.

      FINAL JUDGMENT AFFIRMED, AS MODIFIED.

EVANDER, LAMBERT and EISNAUGLE, JJ., concur.




                                            2